WALLACE, JUDGE:
The claimant, a resident of Falling’Rock, West Virginia, in order to reach his place of employment, was in the habit of *257using a road known interchangeably as Reamer Road and Falling Rock Hollow (actually designated Secondary Route 63/3). The claimant testified that the road was maintained by respondent, and this testimony was not denied by the respondent.
At some point on this road, a bridge had been erected across a creek. Several weeks prior to May 10, 1978, respondent’s crews were making repairs to the road and attempted to cross this bridge with a dump truck loaded with gravel. As a result, the bridge collapsed, and the dump truck was retrieved by respondent through the use of a bulldozer. No attempt was made by respondent to repair the bridge or provide any alternative means of crossing the creek. On May 10, 1978, the claimant, having no other route to follow to get to his place of employment, attempted to ford the creek in the area of the destroyed bridge. He was operating his 1974 Dodge Ram Charger, a four-wheel drive vehicle, but in fording the creek, he struck a large rock, causing considerable damage to the lower portions of his vehicle. An estimate of repairs from Patrick Plaza Dodge in the amount of $177.73 was presented.
A similar factual situation was presented to this Court in the claim of Shafer v. Department of Highways, issued on October 31, 1975. In that claim, the late Judge Henry Lakin Ducker made an award in favor of the claimant, basing the same on the respondent’s failure to repair the bridge or to provide a reasonable alternative route. Adhering to the doctrine of stare decisis, this Court likewise makes an award in favor of the claimant in the amount of $177.73.
Award of $177.73.